DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 02/09/2022.
	Claims 1-4, 6, 8, 10-14 and 16-20 have been amended. 
	Claims 1-20 are currently pending and have been examined.



Response to Arguments
	Due to claim amendments and applicant argument filled on 02/09/2022, the examiner withdraws the restriction requirements issued on 12/23/2022. Claims 1-20 are regrouped, considered pending and have been examined.


Amendments to the Claims
Applicant has mistakenly indicated in the amendment that claim 11 is “Currently amended”, where it has not been amended and should indicate “Original”. Applicant must make appropriate correction and an update to the status identifiers of the claims.
Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application. 
Status Identifiers:  The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn– currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) below for acceptable alternative status identifiers. claims added by a preliminary amendment must have the status identifier (new) instead of (original), even when the preliminary amendment is present on the filing date of the application and such claim is treated as part of the original disclosure. If applicant files a subsequent amendment, applicant must use the status identifier (previously presented) if the claims are not being amended, or (currently amended) if the claims are being amended, in the subsequent amendment. Claims that are canceled by a preliminary amendment that is present
on the filing date of the application are required to be listed and must have the status identifier (canceled) in the preliminary amendment and in any subsequent amendment.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 recites the limitation “the expedited fulfillment payment” in page 7- line 9.  There is insufficient antecedent basis for this limitation in the claim. An appropriate correction is required, such as “the expedited 
	Claims 14-20 are rejected as indefinite, because they depend from the indefinite claim 13 and do not cure the deficiencies set forth above.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-17 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13 and 15-20 of U.S. Patent No. 10,636,035 B1 to Matson et al. (hereinafter “Matson035”). Although the claims at issue are not identical, they are not patentably distinct from each other because:

	Regarding claim 1. A system comprising:
	one or more processors (Matson035, claim 1; “one or more processors”);
	one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising (Matson035, claim 1; “one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising”): 
	receiving, by one or more computing devices of a payment service and from a plurality of devices, a plurality of interactions interaction interactions interaction interactions interactions (Matson035, claim 1; “receiving, by one or more computing devices of a payment service and from a plurality of point-of-sale (POS) devices associated with a plurality of payees, a plurality of payment transactions between a payee of the plurality of payees and one or more payers, wherein each POS device of the plurality of POS devices includes an instance of a POS application that enables the POS device to communicate the plurality of payment transactions to the payment service via a network, and wherein each payment transaction of the plurality of payment transactions has an associated payment amount”)
	performing, by the one or more computing devices, an analysis of one or more interactions interactions interactions interactions (Matson035, claim 1; “performing, by the one or more computing devices, an analysis of one or more payment transactions of the plurality of payment transactions to identify one or more eligible payment transactions of the plurality of payment transactions that are eligible for expedited payment to the payee”)
	 Client Reference SQ-0434-US 1-02transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible interactions (Matson035, claim 1; “transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible payment transactions for display by at least one POS device, of the plurality of POS devices, associated with the payee”)
	receiving, by the one or more computing devices and from the payee, an indication that the payee has selected the one or more eligible interactions (Matson035, claim 1; “receiving, by the one or more computing devices and from the at least one POS device associated with the payee, an indication that the payee has selected the one or more eligible payment transactions for the expedited payment to the payee”)
	initiating, by the one or more computing devices, after performing the analysis, the expedited payment for the one or more eligible interactions (Matson035, claim 1; “initiating, by the one or more computing devices, after performing the analysis, the expedited payment for the one or more eligible payment transactions”)
	initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligible interactions interactioninteractions interactions (Matson035, claim 1; “initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligible payment transactions, a non-expedited payment to the payee, wherein the non-expedited payment is for at least one payment transaction of the plurality of payment transactions remaining after the expedited payment of the one or more eligible payment transactions is initiated”).
	The claimed invention states that the eligible features to be “interactions”/ “interaction” to be relied on in this application under examination, which is different than Matson035 that stated the eligible feature to be “payment transactions”/ “payment transaction”. It would have been obvious to one of ordinary skill in the payment processing art at the time of filing to consider this difference to be considered as an obvious variant as the interactions of the current application is about communication between a payee and payer to conduct a payment that finalizes a transaction between the two parties, which known in the art of payment processing to be payment transaction communications that will facilitated the payment process. Same motivation applies to claims 2-17 and 19-20 rejection below.
	
	Regarding claim 2. The system as recited in claim 1, wherein performing the analysis of the one or more interactions interactions interactions (Matson035, claim 2; “wherein performing the analysis of the one or more payment transactions of the plurality of payment transactions to identify the one or more eligible payment transactions that are eligible for the expedited payment to the payee comprises at least:”)
	analyzing a particular payment transaction of the one or more interactions  interactions(Matson035, claim 2; “analyzing a particular payment transaction of the one or more payment transactions of the plurality of payment transactions”)
	Client Reference SQ-0434-US 1-02determining, based at least in part on analyzing the particular  interaction, a score associated with a risk of subsequent chargeback for the particular  interaction; (Matson035, claim 2; “determining, based at least in part on analyzing the particular payment transaction, a score associated with a risk of subsequent chargeback for the particular payment transaction”)
	determining that the score is lower than a threshold score; and (Matson035, claim 2; “determining that the score is lower than a threshold score”)
	identifying, based at least in part on determining that the score is lower than the threshold score, that the particular interaction is eligible for the expedited payment to the payee.  (Matson035, claim 2; “identifying, based at least in part on determining that the score is lower than the threshold score, that the particular payment transaction is eligible for the expedited payment to the payee”).
	
	Regarding claim 3. The system as recited in claim 2, wherein analyzing the particular  interaction comprises analyzing the particular interaction using at least one of transaction data, merchant data, or customer data.  (Matson035, claim 3; “wherein analyzing the particular payment transaction comprises analyzing the particular payment transaction using at least one of transaction data, merchant data, or customer data”).

	Regarding claim 4. The system as recited in claim 1, wherein performing the analysis further identifies one or more other interactions of the plurality of  interactions that are not eligible for the expedited payment to the payee.  (Matson035, claim 4; “wherein performing the analysis further identifies one or more other payment transactions of the plurality of payment transactions that are not eligible for the expedited payment to the payee”).

	Regarding claim 5. The system as recited in claim 1, wherein transmitting the notification causes a device of the payee to display a user interface element that is selectable to initiate the expedited payment. (Matson035, claim 8; “wherein transmitting the notification causes the at least one POS device of the payee to display a user interface element that is selectable to initiate the expedited payment”).  

	Regarding claim 6. The system as recited in claim 1, the acts further comprising: 
	determining that a payment instrument associated with the payee supports the expedited payment; and (Matson035, claim 6; “determining that a payment instrument associated with the payee supports the expedited payment; and”)
	Client Reference SQ-0434-US 1-02determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible  interactions of the plurality of interactions are eligible for the expedited payment to the payee. (Matson035, claim 6; “determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible payment transactions of the plurality of payment transactions are eligible for the expedited payment to the payee”).

	Regarding claim 7. The system as recited in claim 1, the acts further comprising: 
	after initiating the expedited payment, initiating the non-expedited payment based at least in part on determining that it is a close of a business day for the payee. (Matson035, claim 7; “after initiating the expedited payment, initiating the non-expedited payment is based at least in part on determining that it is the close of the business day”).

	Regarding claim 8. One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform acts comprising: (Matson035, claim 17; “One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform acts comprising”)
	receiving, by one or more computing devices of a payment service and from a plurality of devices, a plurality of interactions between one or more entities and one or more users, wherein a first device of the plurality of devices includes a first instance of a browser application that enables the first device to communicate a first interaction  interactions to the payment service via a network, wherein a second device of the plurality of devices includes a second instance of the browser application that enables the second device to communicate a second interaction interactions to the payment service via the network, and Client Reference SQ-0434-US 1-02wherein each of the plurality of  interactions has an associated payment amount; (Matson035, claim 17; “receiving, by one or more computing devices of a payment service and from a plurality of point-of-sale (POS) devices associated with a plurality of payees, a plurality of payment transactions between a payee of the plurality of payees and one or more payers, wherein each POS device of the plurality of POS devices includes an instance of a POS application that enables the POS device to communicate the plurality of payment transactions to the payment service via a network, and wherein each payment transaction of the plurality of payment transactions has an associated payment amount”)
	performing, by the one or more computing devices, an analysis of one or more  interactions of the plurality of  interactions to identify one or more eligible  interactions of the plurality of  interactions that are eligible for expedited payment to an entity of the one or more entities; (Matson035, claim 17; “performing, by the one or more computing devices, an analysis of one or more payment transactions of the plurality of payment transactions to identify one or more eligible payment transactions of the plurality of payment transactions that are eligible for expedited payment to the payee”)
	transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible  interactions for display; (Matson035, claim 17; “transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible payment transactions for display by at least one POS device of the payee”)
	receiving, by the one or more computing devices and from the entity, an indication that the entity has selected the one or more eligible  interactions for the expedited payment to the entity; (Matson035, claim 17; “receiving, by the one or more computing devices and from the at least one POS device of the payee, an indication that the payee has selected the one or more eligible payment transactions for the expedited payment to the payee”)
	initiating, by the one or more computing devices, after performing the analysis, the expedited payment for the one or more eligible  interactions; and (Matson035, claim 17; “initiating, by the one or more computing devices, after performing the analysis, the expedited payment for the one or more eligible payment transactions”)
	initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligible  interactions, a non- expedited payment, wherein the non-expedited payment is for at least one  interaction of the plurality of  interactions remaining after the expedited payment of the one or more eligible  interactions is initiated. (Matson035, claim 17; “initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligible payment transactions, a non-expedited payment, wherein the non-expedited payment is for at least one payment transaction of the plurality of payment transactions remaining after the expedited payment of the one or more eligible payment transactions is initiated”).

	Regarding claim 9. The one or more non-transitory computer readable media of claim 8, wherein transmitting the notification causes a device of the entity to display a user interface element that is selectable to initiate the expedited payment. (Matson035, claim 20; “transmitting the notification causes the at least one POS device of the payee to display a user interface element that is selectable to initiate the expedited payment”).
	
	Regarding claim 10. The one or more non-transitory computer readable media of claim 8, wherein performing the analysis of the one or more  interactions of the plurality of  interactions to identify the one or more eligible  interactions that are eligible for the expedited payment to the entity comprises: (Matson035, claim 18; “performing the analysis of the one or more payment transactions of the plurality of payment transactions to identify the one or more eligible payment transactions that are eligible for the expedited payment to the payee comprises”)
	analyzing a particular interaction  interactions of the plurality of  interactions; (Matson035, claim 18; “analyzing a particular payment transaction of the one or more payment transactions of the plurality of payment transactions”)
	determining, based at least in part on analyzing the particular  interaction, a score associated with a risk of subsequent chargeback for the particular  interaction; (Matson035, claim 18; “determining, based at least in part on analyzing the particular payment transaction, a score associated with a risk of subsequent chargeback for the particular payment transaction”)
	determining that the score is lower than a threshold score; and (Matson035, claim 18; “determining that the score is lower than a threshold score”)
	identifying, based at least in part on determining that the score is lower than the threshold score, that the particular interaction (Matson035, claim 18; “identifying, based at least in part on determining that the score is lower than the threshold score, that the particular payment transaction is eligible for the expedited payment to the payee”).

	Regarding claim 11. The one or more non-transitory computer readable media of claim 8, the acts further comprising: 
	after initiating the expedited payment, determining that it is a close of a business day for the entity, wherein initiating the non-expedited payment is based at least in part on determining that it is the close of the business day  (Matson035, claim 16; “after initiating the expedited payment, determining that it is a close of a business day for the payee associated with the at least one POS device; and 	wherein initiating the non-expedited payment is based at least in part on determining that it is the close of the business day”).  

	Regarding claim 12. The one or more non-transitory computer readable media of claim 8, the acts further comprising:
	determining that a payment network associated with a payment instrument of the entity supports the expedited payment; and (Matson035, claim 19; “determining that a payment instrument associated with the payee supports the expedited payment”)
	determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible interactions of the plurality of  interactions are eligible for the expedited payment to the entity. (Matson035, claim 19; “determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible payment transactions of the plurality of payment transactions are eligible for the expedited payment to the payee”).

	Regarding claim 13. A method comprising: (Matson035, claim 9; “A method comprising:”)
	receiving, by one or more computing devices of a service provider, a plurality of interactions via a network, wherein the plurality of interactions are received from a plurality of devices associated with a plurality of entities, wherein a device of the plurality of devices includes an instance of a point-of- sale application or a browser application that enables the device to communicate a first interaction of the plurality of interactions to the service provider via the network; (Matson035, claim 9; “receiving, by one or more computing devices of a payment service and from a plurality of point-of-sale (POS) devices associated with a plurality of payees, a plurality of payment transactions between a payee of the plurality of payees and one or more payers, wherein each POS device of the plurality of POS devices includes an instance of a POS application that enables the POS device to communicate the plurality of payment transactions to the payment service via a network, and wherein each payment transaction of the plurality of payment transactions has an associated payment amount”)
	performing, by the one or more computing devices, an analysis of one or more interactions of the plurality of interactions to identify one or more eligible interactions for expedited payment to an entity of the plurality of entities; (Matson035, claim 9; “performing, by the one or more computing devices, an analysis of one or more payment transactions of the plurality of payment transactions to identify one or more eligible payment transactions of the plurality of payment transactions that are eligible for expedited payment to the payee”)
	initiating, by the one or more computing devices, after performing the analysis, the expedited payment(Matson035, claim 9; “initiating, by the one or more computing devices, after performing the analysis, the expedited payment for the one or more eligible payment transactions”)
	Client Reference SQ-0434-US 1-02initiating, by the one or more computing devices and after initiating the expedited fulfillment payment for the one or more eligible interactions, a non-expedited  payment, wherein the non-expedited payment is for at least one interaction of the plurality of interactions remaining after the expeditedpayment of the one or more eligible interactions is initiated. (Matson035, claim 9; “initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligible payment transactions, a non-expedited payment, wherein the non-expedited payment is for at least one payment transaction of the plurality of payment transactions remaining after the expedited payment of the one or more eligible payment transactions is initiated”).

	Regarding claim 14. The method of claim 13, wherein performing the analysis of the one or more interactions of the plurality of interactions to identify the one or more eligible interactions for the expedited  payment to the entity comprises: (Matson035, claim 10; “wherein performing the analysis of the one or more payment transactions of the plurality of payment transactions to identify the one or more eligible payment transactions that are eligible for the expedited payment to the payee comprises:”)
	analyzing a particular interaction of the one or more interactions of the plurality of interactions; (Matson035, claim 10; “analyzing a particular payment transaction of the one or more payment transactions of the plurality of payment transactions”)
	determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction; (Matson035, claim 10; “determining, based at least in part on analyzing the particular payment transaction, a score associated with a risk of subsequent chargeback for the particular payment transaction”)
	determining that the score is lower than a threshold score; and (Matson035, claim 10; “determining that the score is lower than a threshold score”)
	identifying, based at least in part on determining that the score is lower than the threshold score, that the particular interaction is eligible for the expedited  payment to the entity. (Matson035, claim 10; “identifying, based at least in part on determining that the score is lower than the threshold score, that the particular payment transaction is eligible for the expedited payment to the payee”).

	Regarding claim 15. The method of claim 14, wherein analyzing the particular interaction comprises analyzing the particular interaction using at least one of transaction data, merchant data, or customer data. (Matson035, claim 11; “wherein analyzing the particular payment transaction comprises analyzing the particular payment transaction using at least one of transaction data, merchant data, or customer data”). 
	
	Regarding claim 16. The method of claim 13, wherein performing the analysis further identifies the at least one interaction of the plurality of interactions that is not eligible for the expedited  payment to the entity. (Matson035, claim 12; “wherein performing the analysis further identifies one or more other payment transactions of the plurality of payment transactions that are not eligible for the expedited payment to the payee”).

	Regarding claim 17. The method of claim 16, wherein performing the analysis of the one or more interactions of the plurality of interactions to identify at least one other interaction that is not eligible for the expedited  payment to the entity comprises at least: (Matson035, claim 13; “wherein performing the analysis of the one or more payment transactions of the plurality of payment transactions to identify the one or more other payment transactions of the plurality of payment transactions that are not eligible for the expedited payment to the payee comprises at least”)
	analyzing a particular interaction of the one or more interactions of the plurality of interactions; (Matson035, claim 13; “analyzing a particular payment transaction of the one or more payment transactions of the plurality of payment transactions”)
	determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction; (Matson035, claim 13; “determining, based at least in part on analyzing the particular payment transaction, a score associated with a risk of subsequent chargeback for the particular payment transaction”)
	determining that the score exceeds a threshold score; and (Matson035, claim 13; “determining that the score exceeds a threshold score”)
	identifying, based at least in part on determining that the score exceeds the threshold score, that the particular interaction is not eligible for the expedited  payment to the entity. (Matson035, claim 13; “identifying, based at least in part on determining that the score exceeds the threshold score, that the particular payment transaction is not eligible for the expedited payment to the payee”).
	
	Regarding claim 19. The method of claim 13, further comprising: 
	after initiating the expedited  payment, initiating the non-expedited  payment further based at least in part on determining that it is a close of a business day for the entity. (Matson035, claim 16; “after initiating the expedited payment, wherein initiating the non-expedited payment is based at least in part on determining that it is the close of the business day”).
	
	Regarding claim 20. The method of claim 13, further comprising: 
	determining that a payment network associated with a payment instrument of the entity supports the expedited  payment; and (Matson035, claim 15; “determining that a payment instrument associated with the payee supports the expedited payment”)
	determining, based at least in part on determining that the payment instrument supports the expedited  payment, that the one or more eligible interactions of the plurality of interactions are eligible for the expedited  payment to the entity. (Matson035, claim 15; “determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible payment transactions of the plurality of payment transactions are eligible for the expedited payment to the payee”).

2.	Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. U.S. Patent No. 10,636,035 B1 to Matson et al. (hereinafter “Matson035”) in view of US. Pat. Pub. No 2014/0279312 to Mason et al.

Regarding claim 18. The method of claim 13, further comprising: 
	transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible interactions for display to the entity; (Matson035, claim 9; “transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible payment transactions for display by at least one POS device of the payee”)
	Client Reference SQ-0434-US 1-02receiving, by the one or more computing devices and from the entity, an indication that the entity has selected the one or more eligible interactions for the expedited  payment to the entity (Matson035, claim 9; “receiving, by the one or more computing devices and from the at least one POS device of the payee, an indication that the payee has selected the one or more eligible payment transactions for the expedited payment to the payee”); and wherein 
	In addition, limitations of the instant claims pertaining to incorporation of the “initiating the expedited  payment for the one or more eligible interactions is based at least in part on receiving the indication that the entity has selected the one or more eligible interactions” are taught by Mason.
	It would have been obvious to one of ordinary skill in the payment processing art at the time of filing to include initiating expedited payment for the one or more eligible interactions is based at least in part on receiving the indication that the entity has selected the one or more eligible interactions, as taught by Mason, in the payment processing of Matson035 in order to provide consistent chargeback processing to reduce delay in a response causing loss of chargeback rights after a chargeback timeline has expired, and reduce arbitration due to incorrect chargebacks. See Mason [0003].

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-7 directed to a machine. Claims 8-12 directed to a machine. Claims 13-20 directed to a process.
Step 2A, Prong1:
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	receiving, by a payment service, a plurality of interactions between one or more payees and one or more payers, communicate a first interaction of the plurality of interactions to the payment service, communicate a second interaction of the plurality of interactions to the payment service, and wherein each of the plurality of interactions has an associated payment amount; 
	performing an analysis of one or more interactions of the plurality of interactions to identify one or more eligible interactions of the plurality of interactions that are eligible for expedited payment to a payee of the one or more payees; 
	transmitting after performing the analysis, a notification about the one or more eligible interactions to the payee; 
	receiving from the payee, an indication that the payee has selected the one or more eligible interactions for the expedited payment to the payee; 
	2initiating after performing the analysis, the expedited payment for the one or more eligible interactions; and 
	Initiating after initiating the expedited payment for the one or more eligible interactions, a non-expedited payment, wherein the non-expedited payment is for at least one interaction of the plurality of interactions remaining after the expedited payment of the one or more eligible interactions is initiated without significantly more.
	The independent claims of 1, 8 and 13 recite the above limitation that represent the concept of receive plurality of payment transaction between plurality of payees and plurality of payers, preform analysis in order to identify one or more eligible payment transactions as eligible expedited payment, transmit and display a notification of the eligible expedited payment, in order to initiate the expedited payment then initiate a non-expedited payment., which considered to be concepts related to commerce and /or economy. Accordingly, the above limitations and concepts are drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A).

Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
The claimed additional limitations are:
1) one or more computing devices. 2) a first device of the plurality of devices includes an instance of a POS application that enables the first device. 3) a network. 4) a second device of the plurality of devices includes an instance of a browser application that enables the second device 5) display 
	These claimed additional limitations are no part of the abstract idea; however, the mere recitation to a plurality of computers for users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network, which also do not integrate the judicial exception in a particle application. See MPEP 2106.05(f). In other words, Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).

	In addition, the dependent claims recite:
Claims 2, 10, 14 and 17: recite the abstract idea of “analyzing a particular payment transaction of the one or more interactions  of the plurality of interactions; determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction; determining that the score is lower than a threshold score; and identifying, based at least in part on determining that the score is lower than the threshold score, that the particular interaction is eligible for the expedited payment to the payee”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 3 and 15: recite the abstract idea of “analyzing the particular payment transaction comprises analyzing the particular interaction using at least one of transaction data, merchant data, or customer data”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 4 and 16: recite the abstract idea of “performing the analysis further identifies one or more other interactions of the 3plurality of interactions that are not eligible for the expedited payment to the payee”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 5 and 9: recite the abstract idea of “transmitting the notification causes to display element that is selectable to initiate the expedited payment”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). the claim recite multiple device, such as a device of the payee, and  a user interface, These limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users and claiming the user of a device and interface (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claims 6, 12 and 20: recite the abstract idea of “determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible interactions of the plurality of interactions are eligible for the expedited payment to the payee”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 7, 11 and 19: recite the abstract idea of “after initiating the expedited payment, initiating the non-expedited payment based at least in part on determining that it is a close of a business day for the payee”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claim 18: recites the abstract idea of “transmitting after performing the analysis, a notification about the one or more eligible interactions for display to the entity; receiving  from the entity, an indication that the entity has selected the one or more eligible interactions for the expedited fulfillment to the entity; and wherein initiating the expedited fulfillment for the one or more eligible interactions is based at least in part on receiving the indication that the entity has selected the one or more eligible interactions” , which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). in addition, the claim further recites one or more computing device to execute the abstract idea, the fact that this step is tied to these one or more computing devices is an instruction to use a generic computer, as was addressed for claim 1, to which applicant is referred.

	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 8-10 and 13-18 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No 2014/0279312 to Mason et al. (“Mason”) in view of US. Pat. Pub. No. 8020763 to Kowalchyk et al. (“Kowalchyk”). 

	Regarding claims 1, 8 and 13. Mason teaches a system comprising: one or more processors; one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising: 
	receiving, by one or more computing devices of a payment service (Mason, Fig. 1; “auto chargeback system 102” + “financial institution 101”. [0013]; “System 102 also may be integrated into, for example, financial institution 101”) and from a plurality of devices (Fig. 1; “merchant 107”. [0017]; “Merchant 107 may have one or more physical locations”), a plurality of interactions (Mason, [0018]; “one or more cases … The one or more transactions may have been performed at one or more merchants”), wherein a first device of the plurality of devices includes an instance of a POS application that enables the first device (Mason, [0015]; “a merchant 107 may be any … point-of-sale (POS)”) to communicate a first interaction interactions (Mason, [0016]; “Network 108 may enable communication between financial institution 101, auto chargeback system 102, one or more account holders 106, and one or more merchants 107”), wherein a second device of the plurality of devices includes an instance of a browser application that enables the second device to communicate a second interaction interactions (Mason, Fig. 1; “account holder 106”, Fig. 2; “client device 202”. [0014]; “an account holder may be a computer system”. [0032]; “Client device 202 maybe be … An Internet Brouwer”), and wherein each of the plurality of interactions (Mason, [0018]; “Rules Processor 103 may be configured to receive one or more cases … each case may comprise one or more transactions”. [0019]; “Each transaction in the queue may have transaction data associated with it. Transaction data may be, for example, the transaction amount”); 
	performing, by the one or more computing devices, an analysis of one or more interactions interactions (Mason, Fig. 3; “fro each Transaction, Apply Filters 320”. [0021]; “Rules Processor 103 may create the queue of one or more transactions and apply one or more filters (or rules) to each transaction in the queue”) interactions interactions (Mason, “chargeback”) to a payee of the one or more payees (Mason, Fig. 3; “Does Transaction account with one or more rules? 330” > “Flag transaction eligible 340”); 
	 
	2initiating, by the one or more computing devices, after performing the analysis, the expedited payment for the one or more eligible interactions  (Mason, Fig. 3; “preform Chargeback 360”. [0026-0028]; “If a transaction has passed through the one or more filters of rules processor 103, the transaction may be sent to chargeback processor 104 … chargeback processor 104 may initiate the auto chargeback process for the transaction); and 
	initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligible interactions interaction interactions interactions (Mason, [0023]; “If a transaction is filtered out, rules processor 103 may "flag" the transaction as being ineligible for chargeback processing. Rules processor 103 may … transaction may be removed from the queue and transmitted back to case database 105, and/or a different database for flagged transactions”).

	Mason substantially discloses the claimed invention; however, Mason fails to explicitly disclose the “transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible interactions interactions ”. Kowalchyk teaches:

transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible interactions (Kowalchyk, Fig. 2; “235- Transmit risk indicator to mobile device”. “At stage 235, the retrieved or generated risk indicator 138 is transmitted … via a POS terminal”); 
	receiving, by the one or more computing devices and from the payee, an indication that the payee has selected the one or more eligible interactions (Kowalchyk, Fig. 2, “240-Display risk indication to merchant” > “245-determine whether to accept payment form consumer” > “250-accept payment/transaction card”. Col. 10-lines 32-35; “the merchant 110 can select "charge" 304 to initiate electronic payment and charge the transaction card 140 of the consumer 120”); 

	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible interactions for display to the payee; receiving, by the one or more computing devices and from the payee, an indication that the payee has selected the one or more eligible interactions  for the expedited payment to the payee, as taught by Kowalchyk, where this would be performed in order to effectively utilize fraud detection mechanisms. See Kowalchyk, col. 1- lines 41-42.

	Regarding claims 2, 10 and 14. The combination of Mason in view of Kowalchyk discloses the system as recited in claim 1, wherein performing the analysis of the one or more interactions interactions interactions (see claim 1 rejection supra) comprises at least: that the particular interaction is eligible (Mason, Fig. 3; “flag transaction eligible 340”. [0051]; “flag any transaction that is less than a threshold amount such as, for example, $300”) for the expedited payment to the payee (Mason, [0021-0028]; “Rules Processor 103 may create the queue of one or more transactions and apply one or more filters (or rules) to each transaction in the queue … A chargeback rule may be setting a chargeback amount that is half the transaction amount for transactions over a threshold amount of such as, for example, $1,000”).

	Mason substantially discloses the claimed invention; however, Mason fails to explicitly disclose the “analyzing a particular payment transaction of the one or more interactions interactions interaction, a score associated with a risk of subsequent chargeback for the particular interaction; determining that the score is lower than a threshold score; and identifying, based at least in part on determining that the score is lower than the threshold score”. However, Kowalchyk teaches:
	analyzing a particular payment transaction of the one or more interactions interactions interaction, a score (Kowalchyk, col. 7-lines 41-43; “Data provided to the risk assessment system can be transformed into a risk indicator in the form of a score, a letter or some other indicator that is sent to a payment device”) associated with a risk of subsequent chargeback for the particular interaction (Kowalchyk, Fig. 2; “220-Send transaction card data to risk assessment system/server” > “225- Read transaction card data” > “230-Retrieve/generate risk indicator for consumer identified by transaction card data”); determining that the score is lower than a threshold score; and identifying, based at least in part on determining that the score is lower than the threshold score, (Kowalchyk, Fig.  col-lines ; “the indicator may be in the form of a number (e.g., ranging from 1-100) to indicate a level of risk associated with accepting payment using the payment device. For example, a low number may represent low chargeback risk, whereas a high number may represent a high chargeback risk”).  

	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include analyzing a particular payment transaction of the one or more interactions of the plurality of interactions; determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction; determining that the score is lower than a threshold score; and identifying, based at least in part on determining that the score is lower than the threshold score, as taught by Kowalchyk, where this would be performed in order to effectively utilize fraud detection mechanisms. See Kowalchyk, col. 1- lines 41-42.
	Regarding claims 3 and 15. The combination discloses the system as recited in claim 2, wherein analyzing the particular interaction comprises analyzing the particular interaction using at least one of transaction data, merchant data, or customer data (Mason, [0019]; “Rules … apply one or more filters to th etransaciton … Transaction data may include information identifying the merchant or POS location where the transaction was performed … date and time of the transaction”).
	Examiner note: the examiner notes that many claims reciting the language of “or”.
Under the claims’ broadest reasonable interpretation only one of these conditional statements need be satisfied by the prior art.
  
	Regarding claims 4 and 16. The combination discloses the system as recited in claim 1, wherein performing the analysis further identifies one or more other interactions of the 3plurality of interactions that are not eligible for the expedited payment to the payee (Mason, Fig. 3; “foag transaction “ineligible 335”. [0050]; “If a transaction does not comply with one of the one or more rules, the transaction may be flagged as ineligible for chargeback processing in block 335”).  
	Regarding claim 17. The combination discloses the method of claim 16, wherein performing the analysis of the one or more interactions of the plurality of interactions to identify at least one other interaction that is not eligible for the expedited payment to the entity (see claim 1 rejection supra) comprises at least: that the particular interaction is not eligible for the expedited payment to the entity (Mason, Fig. 3; “flag transaction ineligible 335”. [0050]; “If a transaction does not comply with one of the one or more rules, the transaction may be flagged as ineligible for chargeback processing in block 335”) 
	Mason substantially discloses the claimed invention; however, Mason fails to explicitly disclose the “analyzing a particular interaction of the one or more interactions of the plurality of interactions; determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction; determining that the score exceeds a threshold score; and identifying, based at least in part on determining that the score exceeds the threshold score”. However, Kowalchyk teaches:
	analyzing a particular interaction of the one or more interactions of the plurality of interactions (Kowalchyk, col. 7-lines 41-43; “Data provided to the risk assessment system can be transformed into a risk indicator in the form of a score, a letter or some other indicator that is sent to a payment device”); 
	determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction; determining that the score exceeds a threshold score (Kowalchyk, Fig. 2; “220-Send transaction card data to risk assessment system/server” > “225- Read transaction card data” > “230-Retrieve/generate risk indicator for consumer identified by transaction card data”); and 
	identifying, based at least in part on determining that the score exceeds the threshold score (Kowalchyk, col. 11-lines 62-65; “high risk 416 is defined as a risk score 410 of 67-100 and may indicate a high risk of fraud or chargeback such that the transaction card 140 should be rejected” 
		Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include analyzing a particular interaction of the one or more interactions of the plurality of interactions; determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction; determining that the score exceeds a threshold score; and identifying, based at least in part on determining that the score exceeds the threshold score, as taught by Kowalchyk, where this would be performed in order to effectively utilize fraud detection mechanisms. See Kowalchyk, col. 1- lines 41-42.

	Regarding claims 5, 9 and 18. The combination discloses the system as recited in claim 1, wherein 
	Mason substantially discloses the claimed invention; however, Mason fails to explicitly disclose the “transmitting the notification causes a device of the payee to display a user interface element that is selectable to initiate the expedited payment”. However, Kowalchyk teaches: transmitting the notification causes a device of the payee to display a user interface element that is selectable to initiate the expedited payment (Kowalchyk, Fig. 2, “240-Display risk indication to merchant” > “245-determine whether to accept payment form consumer” > “250-accept payment/transaction card”. Col. 10-lines 32-35; “the merchant 110 can select "charge" 304 to initiate electronic payment and charge the transaction card 140 of the consumer 120”).
	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include transmitting the notification causes a device of the payee to display a user interface element that is selectable to initiate the expedited payment, as taught by Kowalchyk, where this would be performed in order to effectively utilize fraud detection mechanisms. See Kowalchyk, col. 1- lines 41-42.

	Claims 6, 12 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Mason in view of Kowalchyk further in view of US. Pat. Pub. No. 20070143209 to GERMAN et al. (“GERMAN”).

	Regarding claims 6, 12 and 20. The combination discloses the system as recited in claim 1, the acts further comprising: 
	The combination substantially discloses the claimed invention; however, the combination fail to explicitly disclose the “determining that a payment instrument associated with the payee supports the expedited payment; and determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible interactions of the plurality of interactions are eligible for the expedited payment to the payee”. However, GERMAN teaches:
	determining that a payment instrument associated with the payee supports the expedited payment (GERMAN, Fig. 3; “buyers registers at least one payment instrument with the payment enabler 320” > Fig. 5C; “score meets minimum requirements? 570C”); and determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible interactions of the plurality of interactions are eligible for the expedited payment to the payee (GERMAN, Fig. 5C; “score meets minimum requirements? 570C” > “YES” > return (go to …  Fig. 3 595C” > Fig. 3; “payment enabler ensures completion of the transaction beteen buyer and seller 360”).  
	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include determining that a payment instrument associated with the payee supports the expedited payment; and determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible interactions of the plurality of interactions are eligible for the expedited payment to the payee, as taught by GERMAN, where this would be performed in order to reduce transaction decision process.  See GERMAN [0003].    



	Claims 7, 11 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Mason in view of Kowalchyk further in view of US. Pat. Pub. No. 2014/0089192 to Boding et al. (“Boding”).

	Regarding claims 7, 11 and 19. The combination discloses the system as recited in claim 1, the acts further comprising: after initiating the expedited payment (see claim 1 rejection supra),
	The combination substantially discloses the claimed invention; however, The combination fail to explicitly disclose the “initiating the non-expedited payment based at least in part on determining that it is a close of a business day for the payee”. However, Boding teaches: initiating the non-expedited payment (Boding, [0082]; “a fraud score … a range of 9-10 will have a "reject" status”) based at least in part on determining that it is a close of a business day (Boding, [0089]; “time limit”) for the payee (Boding, Fig. 3; “fraud score determinative S308” > “NO” > “time exceeded S318” > “YES” > “approve … transaction S322”. [0085]; “At the end of the day, a clearing and settlement process is performed between the acquirer computer 140 and the issuer computer 160”).

	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include initiating the non-expedited payment based at least in part on determining that it is a close of a business day for the payee, as taught by Boding, where this would be performed in order to reduce transaction decision process.  See Boding [0003].    
Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                            

/PETER LUDWIG/Primary Examiner, Art Unit 3687